Motion referred to the court that rendered the decision of May 18, 1953 (281 App. Div. 1038). Present — ■ Adel, Acting P. J., Wenzel, MacCrate, Schmidt and Beldock, JJ. Motion for reargument denied, without costs. Present — Nolan, P. J., Carswell, Adel,
Wenzel and MacCrate, JJ. On the court’s own motion, the decision handed down May 18, 1953, is amended to read as follows: Appeal by the State Rent Administrator from an order which vacated an order of said Administrator denying a certificate of eviction and directed the issuance of such a certificate. Order reversed on the law, with $10 costs and disbursements, and petition dismissed, without costs. Concededly, the landlord had available for his use several apartments, in properties of which he is part owner, a short distance from his office, none of which he would take even though they were heated and had better facilities than the tenant’s in this proceeding. In Matter of Rosenbluth v. Finkelstein (300 N. Y. 402), immediate and compelling necessity was indisputably established. Here it was not. (Matter of Wisotsky v. McGoldrick, 279 App. Div. 1011, affd. 304 N. Y. 619.) Nolan, P. J., Carswell, Adel, Wenzel and Mac-Crate, JJ., concur.